Citation Nr: 1227449	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (of 20 percent prior to November 25, 2008 and 30 percent from that date) for right lower extremity peripheral neuropathy.  

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

3.  Entitlement to increases in the "staged" ratings (of 10 percent prior to November 25, 2008 and 30 percent from that date) for right upper extremity peripheral neuropathy.  

4.  Entitlement to increases in the "staged" ratings (of 10 percent prior to November 25, 2008 and 20 percent from that date) for left upper extremity peripheral neuropathy.  

(The issues of service connection for hypertension, erectile dysfunction, and an acquired psychiatric disorder are the subject of a separate decision).  

REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to June 1967, and from June 1986 to September 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and February 2006 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that assigned separate 20 percent ratings for right and left lower extremity peripheral neuropathy (as a neurological symptom of his diabetes mellitus), effective September 6, 2005; and assigned separate 10 percent ratings for right and left upper extremity peripheral neuropathy (also as a neurological symptom of his diabetes mellitus), effective September 6, 2005.  In July 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  These matters were before the Board in November 2007 when they were remanded for additional development.  

An interim (May 2010) rating decision increased the rating for the right lower extremity to 30 percent, increased the rating for the right upper extremity to 30 percent, and increased the rating for the  left upper extremity to 20 percent, all effective November 25, 2008.  As the ratings are less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the increased ratings) the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right lower extremity peripheral neuropathy is shown to have resulted in severe incomplete paralysis of the right popliteal nerve; complete right popliteal nerve paralysis is not shown.  

2.  At no time during the appeal period is the Veteran's left lower extremity peripheral neuropathy shown to have resulted in impairment greater than moderate incomplete paralysis of the left popliteal nerve.  

3.  Throughout the appeal period, the Veteran's right upper extremity peripheral neuropathy/carpal tunnel syndrome is shown to have approximated moderate incomplete paralysis of the right median nerve; severe incomplete paralysis of the right median nerve is not shown (or approximated).  

4.  Prior to November 25, 2008, the Veteran's left upper extremity peripheral neuropathy/carpal tunnel syndrome is not shown to have resulted in impairment greater than mild incomplete paralysis of the left median nerve; from that date the  left upper extremity peripheral neuropathy is shown to have resulted in moderate incomplete median nerve paralysis; severe incomplete paralysis of the left median nerve is not shown (or approximated).  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, a 30 percent (but no higher) rating is warranted for the Veteran's right lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (Codes) 8521, 8621 (2011).  

2.  A rating in excess of 20 percent for left lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Codes 8521, 8621 (2011).  

3.  Throughout the appeal period, a 30 percent rating (but no higher) is warranted for the Veteran's right upper extremity peripheral neuropathy/carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Codes 8515, 8615 (2011).  

4.  The Veteran's left upper extremity peripheral neuropathy/carpal tunnel syndrome warrants staged ratings of 10 percent prior to November 25, 2008, and 30 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Codes 8515, 8615 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the January and February 2006 rating decisions granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2006 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and a May 2010 supplemental SOC (SSOC) readjudicated the matters after the Board Remand ordered development was completed, and the Veteran and his attorney had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 556 U.S. 396 (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured, including Virtual VA (i.e., electronic records) records.  He was afforded VA examinations in November 2005, June 2008, November 2008, and March 2010.  The Board finds that the examinations, cumulatively, are adequate for rating purposes as the examiners conducted thorough examinations, elicited complaints from the Veteran, and noted all clinical findings needed for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has assigned staged ratings for the Veteran's bilateral upper extremity and right lower extremity peripheral neuropathy, and both "stages" are for consideration.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The Board observes that the words "slight," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  
Right Lower Extremity Peripheral Neuropathy

As noted above, the RO has assigned staged ratings for the Veteran's right lower extremity peripheral neuropathy (20% prior to November 25, 2008, and 30% from that date), and both "stages" are for consideration.  

On November 2005 VA examination, the Veteran reported tingling of the bilateral lower extremities associated with burning.  He also reported constant pain in the lower extremities (rated a 5 on a scale to 10 in the feet), as well as numbness of both feet.  Neurological examination of the bilateral lower extremities revealed decreased sensation to pinprick to the level of the ankle joints; deep tendon reflexes were 2+ bilaterally in the lower extremities; and strength 5/5 in the lower extremities.  The Veteran had a normal gait.  Moderate to marked bilateral lower extremity peripheral neuropathy by electromyograph (EMG) with nerve conduction velocities was diagnosed.  

A December 2005 private EMG found moderate to marked lower extremity peripheral neuropathy.  

A July 2006 VA treatment record found sensory examination of the feet was normal/intact to monofilament.  

At the August 2006 Decision Review Officer (DRO) hearing, the Veteran testified that his lower extremity peripheral neuropathy is characterized by burning, pain, and tingling.  He described his lower extremity peripheral neuropathy as severe.  

A March 2007 VA treatment record found sensation was decreased in the feet and ankles.  

An April 2007 private treatment found on physical examination reflexes were 2+ in the upper and lower extremities, and that light touch sensation was intact in the lower extremities.  

A May 2007 VA treatment record notes ankles and feet sensation was normal.  
At the July 2007 Travel Board hearing, the Veteran reported he experiences numbness in his feet that goes up his lower extremities to below the knee.  He also reported that he experiences burning (of moderate severity) in his lower extremities that sometimes worsens.  He testified that he soaks his feet nearly every morning and night.  He indicated that he finds it difficult to negotiate steps.  

An August 2007 VA treatment record notes the Veteran's report that he gets shortness of breath walking up and down stairs and has to stop.  He indicated he has no symptoms sitting/doing nothing.  

A January 2008 VA treatment record notes that sensation in the ankles and feet was good on physical examination.  

June 2008 VA treatment records note sensation was good in the ankles and feet on physical examination.  Sensory examination was also found to be normal/intact to monofilament on foot examination.  

On June 2008 VA examination, the Veteran reported numbness, tingling, weakness, fatigue, and pain (rated a 6 to 7 on a scale to 10) in his lower legs and feet bilaterally for the past 5 to 6 years, especially aggravated by standing for prolonged periods.  On physical examination, fine touch sensation was intermittently reduced in the feet up to the ankles.  Muscle strength was within normal limits at 5/5 in the lower extremities bilaterally.  His gait was within normal limits and nonantalgic.  The diagnosis was moderate to marked diabetic peripheral neuropathy of the lower extremities per EMG.  

A September 2008 VA treatment record noted sensation was good in the ankles and feet on physical examination.  

An October 2008 VA treatment record noted sensation was good in the ankles and feet on physical examination.  

On November 2008 VA examination, the Veteran reported pain in his legs, mostly in the right leg (rated a 6 on a scale to 10).  He also reported numbness, tingling, weakness, and fatigue for the past 2 years.  He indicated he last worked as a maintenance worker 3 years ago which involved a lot of physical work, and that he was not able to climb up 64 foot ladders because of weakness in his legs.  He also indicated he has a lot of muscle cramps in his legs which are not essentially because of exertion as such.  On physical examination, sensation was decreased in the feet on the right side as compared to the left side.  The diagnosis was moderate to marked peripheral neuropathy of the lower extremities on EMG/nerve conduction velocity study done recently.  

On March 2010 VA examination, the Veteran reported numbness, tingling and pain in his feet, with the pain being intermittent with flare-ups.  He reported the foot pain interferes with standing and walking.  On physical examination, sensation to monofilament and vibration was diminished in the right lower extremity.  The examiner noted that the lower extremity nerves affected are the popliteal nerves, bilaterally.  The severity of the peripheral neuropathy was opined to be of a moderate to severe degree in the right lower extremity without any paralysis.  

The Veteran's right lower extremity peripheral neuropathy is rated under Codes 8521, 8621 (for impairment of the external popliteal nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 30 percent rating when severe, and a (maximum) 40 percent rating when there is complete paralysis.  

After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that an increased (to 30 percent, but no higher) rating is warranted throughout the appeal period.  

Prior to November 25, 2008, the Veteran's service-connected right lower extremity peripheral neuropathy was found to be of a moderate to marked degree by EMG on November 2005 VA examination, a December 2005 private treatment record, and June 2008 VA examination.  In addition, on November 2005 physical examination there was decreased sensation to pinprick to the level of the ankle joints.  And on June 2008 VA examination, fine touch sensation was intermittently reduced in the feet up to the ankles.  Consequently, a 30 percent is warranted throughout the appeal period for severe incomplete paralysis of the right popliteal nerve.  Significantly, the findings from the November 2005 and June 2008 VA examinations are similar to those reported on November 2008 VA examination, which was the basis for the increase in the rating to 30 percent, effective November 25, 2008.  See May 2010 SSOC.  

The Board has considered whether a still higher (40 percent) schedular rating might be warranted.  However, complete paralysis has not been shown (as noted on March 2010 VA examination).  Hence, a rating in excess of 30 percent is not warranted.  

Left Lower Extremity Peripheral Neuropathy

As noted above, the RO has rated the Veteran's left lower extremity peripheral neuropathy 20 percent throughout the appeal period.  

On November 2005 VA examination, the Veteran reported tingling of the bilateral lower extremities associated with burning.  He also reported constant pain in the lower extremities (rated a 5 on a scale to 10 in the feet), as well as numbness of both feet.  Neurological examination of the bilateral lower extremities revealed decreased sensation to pinprick to the level of the ankle joints; deep tendon reflexes were 2+ bilaterally in the lower extremities; and strength 5/5 in the lower extremities.  The Veteran also had a normal gait.  Moderate to marked bilateral lower extremity peripheral neuropathy by electromyograph (EMG) with nerve conduction velocities was diagnosed.  

A December 2005 private EMG found moderate to marked lower extremity peripheral neuropathy.  

A July 2006 VA treatment record found sensory examination of the feet were normal/intact to monofilament.  

At the August 2006 Decision Review Officer (DRO) hearing, the Veteran testified that his lower extremity peripheral neuropathy is characterized by burning, pain, and tingling.  He described his lower extremity peripheral neuropathy as severe.  
A March 2007 VA treatment record found sensation was decreased in the feet and ankles.  

An April 2007 private treatment report notes that on physical examination reflexes were 2+ in the upper and lower extremities, and that light touch sensation was intact in the lower extremities.  

A May 2007 VA treatment record found sensation was normal in the ankles and feet.  

At the July 2007 Travel Board hearing, the Veteran reported he experiences numbness in his feet that goes up his lower extremities to below the knee.  He also reported that he experiences burning (of moderate severity) in his lower extremities that sometimes worsens.  He testified that he soaks his feet nearly every morning and night.  He reported difficulty negotiating steps.  

An August 2007 VA treatment record noted the Veteran's report that he gets shortness of breath walking up and down the stairway and he has to stop.  He indicated he has no symptoms sitting around and doing nothing.  

A January 2008 VA treatment record notes the Veteran had good sensation in the ankles and feet on physical examination.  

June 2008 VA treatment records note sensation was good in the ankles and feet on physical examination.  Sensory examination was also found to be normal/intact to monofilament on foot examination.  

On June 2008 VA examination, the Veteran reported symptoms of numbness, tingling, weakness, fatigue, and pain (rated a 6 to 7 on a scale to 10) in his lower legs and feet bilaterally for the past 5 to 6 years, especially aggravated by standing for prolonged periods.  On physical examination, fine touch sensation was intermittently reduced in the feet up to the ankles.  Muscle strength was within normal limits at 5/5 in the lower extremities bilaterally.  His gait was within normal limits and nonantalgic.  The diagnosis was moderate to marked diabetic peripheral neuropathy of the lower extremities per EMG.  

September and October 2008 VA treatment record note that sensation in the ankles and feet was good on physical examination.  

On November 2008 VA examination, the Veteran reported pain in his legs, mostly in the right leg (rated a 6 on a scale to 10).  He also reported numbness, tingling, weakness, and fatigue for the past 2 years.  He indicated he last worked as a maintenance worker 3 years ago which involved a lot of physical work, and that he was not able to climb up 64 foot ladders because of weakness in his legs.  He also indicated he has a lot of muscle cramps (unrelated to exertion as such).  On physical examination, sensation was decreased in the feet on the right side as compared to the left side.  The diagnosis was moderate to marked peripheral neuropathy of the lower extremities on EMG/nerve conduction velocity study done recently.  

On March 2010 VA examination, the Veteran reported numbness, tingling and pain in his feet, with the pain being intermittent with flare-ups.  He reported the foot pain interferes with standing and walking.  On physical examination, sensation to monofilament and vibration was normal in the left lower extremity.  The examiner noted that the lower extremity nerves affected are the popliteal nerves, bilaterally.  The severity of the left lower extremity peripheral neuropathy was opined to be of moderate degree.  

The Veteran's left lower extremity peripheral neuropathy is rated under Codes 8521, 8621 (for impairment of the external popliteal nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 30 percent rating when severe, and a (maximum) 40 percent rating when there is complete paralysis.  

After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's left lower extremity peripheral neuropathy.  
At no time during the appeal period is the left lower extremity peripheral neuropathy shown to have been more than moderate.  Therefore, it does not warrant a rating in excess of 20 percent under Codes 8521 and 8261.  While the Veteran clearly had neurological impairment of the left lower extremity, on November 2008 VA examination, the examiner specifically noted that sensation was decreased in the feet on the right side as compared to the left side, thereby indicating that the peripheral neuropathy was more severe on the right than the left.  In addition, on March 2010 VA examination, sensation to monofilament and vibration was normal in the left lower extremity.  The severity of the left lower extremity peripheral neuropathy was opined to be moderate.  

The Board acknowledges the November 2005, June 2008, and November 2008 VA examination reports that diagnosed moderate to marked diabetic peripheral neuropathy of the lower extremities.  However, the November 2005 VA examination also found deep tendon reflexes were 2+ bilaterally in the lower extremities; and strength 5/5 in the lower extremities.  The June 2008 examination found that muscle strength was within normal limits at 5/5 in the lower extremities bilaterally.  And the November 2008 examination, as has already been noted, found sensation was more decreased on the right lower extremity than the left lower extremity.  The Board also notes the April 2007 private treatment record that found reflexes were 2+ in the lower extremities, and that light touch sensation was intact in the lower extremities.  Moreover, there are several VA treatment records that found sensation was good in the ankles and feet on physical examination.  While the Veteran is certainly competent to report the left lower extremity symptomatology he experiences (e.g., burning, tingling, pain, etc.), he is not competent to determine the severity of his left lower extremity peripheral neuropathy is of a severe degree as such is a medical question that is beyond the realm of lay observation, and he is not shown to possess any medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  The Board finds the March 2010 VA examination report that specifically addressed the severity of the Veteran's left lower extremity peripheral neuropathy, with examination of the Veteran and conducted by a physician with the expertise to determine the severity of the Veteran's left lower extremity peripheral neuropathy, to be highly probative and persuasive.  Hence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the left lower extremity peripheral neuropathy.  

Right Upper Extremity Peripheral Neuropathy

As noted above, the RO has assigned staged ratings for right upper extremity peripheral neuropathy (20% prior to November 25, 2008, and 30% from that date), and both "stages" are for consideration.  

On November 2005 VA examination, the Veteran reported tingling of the bilateral upper extremities associated with burning.  Neurological examination of the bilateral upper extremities revealed decreased sensation to pinprick to the level of the metacarpophalangeal joints, bilaterally; deep tendon reflexes were 2+ bilaterally in the upper extremities; and strength 5/5 in the upper extremities.  There was full range of motion of the wrists and finger joints without pain.  Moderate to marked bilateral upper extremity peripheral neuropathy with carpal tunnel syndrome per EMG with nerve conduction velocities was diagnosed.  

A December 2005 private EMG found mild upper extremity peripheral neuropathy and moderate right carpal tunnel syndrome.  

At the August 2006 DRO hearing, the Veteran testified that his upper extremity peripheral neuropathy is characterized by pain (all the time).  He described his upper extremity peripheral neuropathy as severe.  

An April 2007 private treatment report notes that physical examination found that reflexes in the upper and lower extremities were 2+.  

At the July 2007 Travel Board hearing, the Veteran reported he experiences numbness and burning in his hands, particularly in the fingers, and that it is worse in cold weather.  He reported that the strength in his hands has decreased, and that he consequently drops things.  

On June 2008 VA examination, the Veteran reported symptoms of numbness, tingling, weakness, loss of dexterity, loss of strength, frequent dropping of objects, and fatigue in his hands for the past 5 to 6 years.  On physical examination, fine touch sensation was preserved in his hands bilaterally.  Muscle strength was within normal limits at 5/5 in the upper extremities bilaterally.  The diagnosis was mild bilateral carpal tunnel syndrome per nerve conduction studies.  

On November 2008 VA examination, the Veteran reported weakness in the upper extremities for the last 3 years, with decreased strength and dropping of objects and fatigue.  He denied having any pain.  On physical examination, bilateral upper extremity sensations were diminished to fine touch with monofilament in the hands as compared to the forearms.  The diagnosis was moderate to marked peripheral neuropathy of the upper extremities on EMG/nerve conduction velocity study done recently.  He also had mild bilateral carpal tunnel syndrome bilaterally, opined to be median mononeuropathy at the level of the wrist and a well-known complement of diabetic neuropathy present in about a quarter to a third of diabetes patients.  

On March 2010 VA examination, the Veteran reported numbness, tingling and pain in his hands, with the pain being intermittent with flare-ups.  He reported the hand symptoms caused him to drop things more frequently.  On physical examination, sensation to monofilament and vibration was normal in the right upper extremity.  Muscle wasting/atrophy was identified in the hands at the base of the thumbs, bilaterally.  The examiner noted that the upper extremity nerves affected are the median nerves, bilaterally.  The diagnosis was carpal tunnel syndrome of the upper extremities, bilaterally.  The carpal tunnel syndrome in the right upper extremity was opined to be moderate in degree of severity.  

The Veteran's right upper extremity peripheral neuropathy/carpal tunnel syndrome is rated under Codes 8515, 8615 (for impairment of the median nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the median nerve warrants a 10 percent rating when mild, a 30 percent rating when moderate, a 50 percent rating when severe, and a (maximum) 70 percent rating when there is complete paralysis.  

After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that an increased (to 30 percent, but no higher) rating is warranted throughout the appeal period.  

Prior to November 25, 2008, the Veteran's service-connected right upper extremity peripheral neuropathy was found to be of a moderate to marked degree by EMG on November 2005 VA examination, and a December 2005 private treatment record found mild upper extremity neuropathy but moderate right carpal tunnel syndrome.  In addition, on November 2005 physical examination there was decreased sensation to pinprick to the level of the metacarpophalangeal joints, bilaterally.  The Board also notes the Veteran's complaints of decreased strength and dexterity, as well as constantly dropping things.  Based on this evidence, the Board finds that the Veteran's right upper extremity peripheral neuropathy/carpal tunnel syndrome approximates the criteria for a 30 percent rating (based on moderate incomplete paralysis of the right median nerve) throughout the appeal period.  Significantly, the findings on the November 2005 examination are similar to those reported on November 2008 VA examination (which was the basis for increase in the rating to30 percent, effective from November 25, 2008).  See May 2010 SSOC.  

The Board has considered whether a still higher (50 percent) schedular rating might be warranted.  However, incomplete paralysis of the median nerve that is severe has not been shown, as substantiated on March 2010 VA examination that found only moderate right upper extremity carpal tunnel syndrome.  Hence, a rating in excess of 30 percent is not warranted.  

Left Upper Extremity Peripheral Neuropathy

As noted above, the RO has assigned staged ratings for the Veteran's left upper extremity peripheral neuropathy (10% prior to November 25, 2008, and 20% from that date), and both "stages" are for consideration.  

On November 2005 VA examination, the Veteran reported tingling of the bilateral upper extremities associated with burning.  Neurological examination of the bilateral upper extremities revealed decreased sensation to pinprick to the level of the metacarpophalangeal joints, bilaterally; deep tendon reflexes were 2+ bilaterally in the upper extremities; and strength 5/5 in the upper extremities.  There was full range of motion of the wrists and finger joints without pain.  Moderate to marked bilateral upper extremity peripheral neuropathy with carpal tunnel syndrome per EMG with nerve conduction velocities was diagnosed.  

A December 2005 private EMG found mild upper extremity peripheral neuropathy and mild left carpal tunnel syndrome.  

At the August 2006 DRO hearing, the Veteran testified that his upper extremity peripheral neuropathy is characterized by pain (all the time).  He described his upper extremity peripheral neuropathy as severe.  

An April 2007 private treatment report notes that reflexes in the upper and lower extremities were 2+ on physical examination.  

At the July 2007 Travel Board hearing, the Veteran reported he experiences numbness and burning in his hands, particularly in the fingers, and that it is worse in cold weather.  He reported that the strength in his hands has decreased, and that he consequently drops things.  

On June 2008 VA examination, the Veteran reported symptoms of numbness, tingling, weakness, loss of dexterity, loss of strength, frequent dropping of objects, and fatigue in his hands for the past 5 to 6 years.  On physical examination, fine touch sensation was preserved in his hands bilaterally.  Muscle strength was within normal limits at 5/5 in the upper extremities bilaterally.  The diagnosis was mild bilateral carpal tunnel syndrome per nerve conduction studies.  

On November 2008 VA examination, the Veteran reported weakness in his upper extremities with decreased strength and dropping of objects and fatigue for the last 3 years.  He denied having any pain.  On physical examination, bilateral upper extremity sensations were diminished to fine touch with monofilament in the hands as compared to the forearms.  The diagnosis was moderate to marked peripheral neuropathy of the upper extremities on EMG/nerve conduction velocity study done recently.  He also had mild bilateral carpal tunnel syndrome bilaterally, opined to be median mononeuropathy at the level of the wrist and a well-known complement of diabetic neuropathy present in about a quarter to a third of diabetes patients.  

On March 2010 VA examination, the Veteran reported numbness, tingling and pain in his hands, with the pain being intermittent with flare-ups.  He reported the hand symptoms cause him to drop things more frequently.  On physical examination, sensation to monofilament and vibration was normal in the left upper extremity.  Muscle wasting/atrophy was identified in the hands at the base of the thumbs, bilaterally.  The examiner noted that the upper extremity nerves affected are the median nerves, bilaterally.  The examiner diagnosed the Veteran with carpal tunnel syndrome bilaterally of the upper extremities.  It was opined that the Veteran's symptoms of the upper extremities were due to carpal tunnel syndrome.  The severity of the carpal tunnel syndrome was opined to be of a moderate degree in the left upper extremity.  

The Veteran's left upper extremity peripheral neuropathy/carpal tunnel syndrome is rated under Codes 8515, 8615 (for impairment of the median nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the median nerve warrants a 10 percent rating when mild, a 30 percent rating when moderate, a 50 percent rating when severe, and a (maximum) 70 percent rating when there is complete paralysis.  

After a careful review of the evidence, and with consideration of the benefit of doubt doctrine, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for left upper extremity peripheral neuropathy/carpal tunnel syndrome prior to November 25, 2008, but finds that an increased (30 percent) rating is warranted from that date.  

Prior to November 25, 2008, the Veteran's left upper extremity peripheral neuropathy was largely found to be of a mild degree.  While November 2005 VA examination found moderate to marked neuropathy with carpal tunnel syndrome per EMG of the upper extremities, December 2005 private EMG found mild upper extremity peripheral neuropathy and mild left carpal tunnel syndrome.  In addition, June 2008 VA examination found mild carpal tunnel syndrome of the upper extremities per nerve conduction studies.  Based on the aforementioned evidence, the Board finds that the preponderance of the evidence is against a finding in excess of 10 percent for moderate incomplete paralysis of the left median nerve under 38 C.F.R. § 4.124a, Codes 8515, 8615.  

From the November 25, 2008 date of a VA examination moderate to marked peripheral neuropathy of the upper extremities has been diagnosed based on EMG/nerve conduction velocity study recently done.  The Veteran also had mild bilateral carpal tunnel syndrome bilaterally.  Unlike the evidence prior to November 25, 2008, the evidence following the November 2008 examination supported/confirmed the Veteran's left upper extremity peripheral neuropathy/carpal tunnel syndrome was of a moderate degree.  See March 2010 VA examination report (finding the severity of the carpal tunnel syndrome was of a moderate degree in the left upper extremity).  

The Board has considered whether a still higher (50 percent) schedular rating might be warranted.  However, severe incomplete paralysis of the median nerve has not been shown (see report of March 2010 VA examination that found only moderate left upper extremity carpal tunnel syndrome).  Hence, a rating in excess of 30 percent is not warranted.  

The Board has considered whether referral of these matters for consideration of an extraschedular rating is necessary.  However, the record does not show any symptoms/impairment not encompassed by the schedular criteria for the ratings assigned/being assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the Veteran has been assigned a total disability rating based on individual unemployability.


ORDER

A 30 percent (but no higher) rating is granted for the Veteran's right lower extremity peripheral neuropathy, subject to the regulations governing payment of monetary awards.  
A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.  

A 30 percent (but no higher) rating is granted for the Veteran's right upper extremity peripheral neuropathy/carpal tunnel syndrome, subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for the Veteran's left upper extremity peripheral neuropathy/carpal tunnel syndrome prior to November 25, 2008 is denied; a 30 percent rating for left upper extremity peripheral neuropathy/carpal tunnel syndrome is granted from that date, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


